Title: From John Adams to Joshua Cushman, 16 March 1820
From: Adams, John
To: Cushman, Joshua



dear Sir
Montezillo March 16th. 1820

I thank you for your Speech upon the great question—which I have read with at least as much interest as any one that I have seen—there is as much good sense in it—as in any of them—and as well expressed—though some critics may say there is less Art, and Oratory—this I hold in small estimation in the discussion of great National questions—I am very much pleased with your Euloguiams on Mr King, and Mr Holley, and many other fine passages too many to be here enumerated—
Upon the result of the long Debate I do not think it prudent for me to say anything only that I wish the Legislature of Missouri or the Convention, may have the Wisdom to prohibit Slavery of their own accord—for I am clearly convinced it would be as much for their interest, as for their honour—for a Slave holding State will never increase so fast in Population Wealth, and Comfort, as one in which the Word Slave is not permitted to polute its pages—
I am Sir your assured friend / and most humble Servant
John Adams